Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been canceled.
Claims 11-22 are under examination on the merits.
Specification
 	The disclosure is objected for reciting hyper language (see for example page 7). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 11 (and its dependent claims 12-22), the end point of the process does not mention obtaining any “pretreated lignocellulosic biomass”. In fact, claim 11 as recited, is open-ended and may have a totally different end point than pretreated biomass.  Further, dependent claim 14 refers to “stirring” but it is unknown what is being stirred as no reactor is recited anywhere in the base claim 11. Similarly, claim 16 refers to “centrifugation, filtration, 
Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 21 (and its dependent claim 22), the phrase “ pretreated biomass as prepared in claim 11” lacks antecedent basis because claim 11 does not recite any “pretreated lignocellulosic biomass” in the body of the claim. Further, it is unknown what exactly is “an enzymatic treatment process” (i.e. what enzymes are used and what steps are taken) and what is the difference between said phrase and that recited in the preamble, namely  “A process”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by 
de Castro et al., “de Castro” (ChemistrySelect, 2, 8039-8042, 2017, cited in the IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over de Castro in view of current process optimization techniques.
 de Castro teaches about two phthalic salts, namely dicholine terephthalate and dicholine isophthalate which were synthesized and contacted with SCB (sugarcane bagasse) wherein said SCB is a “lignocellulosic biomass” by inherency. Said  process results in  pretreated SCB, prior to this invention (see abstract). According to de Castro, said pretreatment of SCB with dichlone isophthalate in weight ratio of 1:20, 1:50 and 1:100 at preferred temperatures of above 100 °C, resulted  in partial removal of lignin and enrichment of hellocellulose (see table 2), anticipating claims 11, 13, 19 and 20. De Castro in column 2 of page 8040, reports washing SCB before saccharification (inherently utilizing water for at least one cycle) thereof with enzymes and subsequently drying said pretreated SCB (inherently at a temperature range of 60-200 °C), wherein enhanced glucose yields (8.1 fold)  as compared to untreated SCB (see page 8041) are obtained, anticipating claims 17-18 and 21-22.
Regarding claims 12, and 14-16, it should be noted that current process optimization techniques teach that once a pretreatment process is identified to result in higher yields of a desired downstream product such as that of de Castro above, it is readily motivating and obvious to one of ordinary skill in the art to optimize its treatment (reaction) conditions (which includes stirring rates, temperature, pressure, oxygen 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656